Name: Commission Implementing Decision (EU) 2015/2278 of 4 December 2015 amending Annexes I and II to Decision 2004/558/EC as regards the infectious bovine rhinotracheitis-free status of the Federal States of Bremen, Hesse and Lower Saxony of Germany (notified under document C(2015) 8462) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  health;  trade policy;  agricultural policy;  agricultural activity;  tariff policy;  means of agricultural production
 Date Published: 2015-12-08

 8.12.2015 EN Official Journal of the European Union L 322/55 COMMISSION IMPLEMENTING DECISION (EU) 2015/2278 of 4 December 2015 amending Annexes I and II to Decision 2004/558/EC as regards the infectious bovine rhinotracheitis-free status of the Federal States of Bremen, Hesse and Lower Saxony of Germany (notified under document C(2015) 8462) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Articles 9(2) and 10(2) thereof, Whereas: (1) Directive 64/432/EEC lays down rules for trade within the Union in bovine animals, including the requirement that bovine animals covered by that act are to be accompanied during transportation by a health certificate conforming to model 1 set out in Annex F thereto (model 1). Article 9 of that Directive provides that a Member State which has a compulsory national control programme for infectious bovine rhinotracheitis may submit its programme to the Commission for approval. Article 9 of Directive 64/432/EEC also provides for the definition of the additional guarantees which may be required in intra-Union trade. (2) In addition, Article 10 of Directive 64/432/EEC provides that where a Member State considers that its territory or part thereof is free from infectious bovine rhinotracheitis, it is to present appropriate supporting documentation to the Commission. That Article also provides for the definition of the additional guarantees which may be required in intra-Union trade. (3) Commission Decision 2004/558/EC (2) approves the programmes for the control and eradication of infection with bovine herpes virus type 1 (BHV1) presented by the Member States listed in Annex I thereto for the regions listed in that Annex and for which additional guarantees apply in accordance with Article 9 of Directive 64/432/EEC. In addition, Annex II to Decision 2004/558/EC lists the regions of the Member States that are considered free of BHV1 and for which additional guarantees apply in accordance with Article 10 of Directive 64/432/EEC. Articles 2 and 3 of Decision 2004/558/EC also specify the information which is to be inserted in model 1, as regards the references to that Decision. (4) Commission Implementing Decision 2014/798/EU (3) amended Directive 64/432/EEC, including model 1. As a consequence, it is necessary to amend the references to model 1 in Articles 2 and 3 of Decision 2004/558/EC. (5) The Federal States of Bremen, Hamburg, Hesse, Lower Saxony, North Rhine-Westphalia, Rhineland-Palatinate, Saarland and Schleswig-Holstein of Germany are currently listed in Annex I to Decision 2004/558/EC. (6) Germany has submitted to the Commission supporting documentation for the Federal States of Bremen, Hesse and Lower Saxony to be considered free of BHV1 and for the additional guarantees in accordance with Article 10 of Directive 64/432/EEC to apply to them. (7) Following the evaluation of the supporting documentation submitted by Germany, the Federal States of Bremen, Hesse and Lower Saxony should no longer be listed in Annex I to Decision 2004/558/EC, but instead should be listed in Annex II thereto and the application of the additional guarantees in accordance with Article 10 of Directive 64/432/EEC should be extended to cover them. Annexes I and II to Decision 2004/558/EC should therefore be amended accordingly. (8) Decision 2004/558/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/558/EC is amended as follows: (1) In Article 2, paragraph 4 is replaced by the following: 4. In point II.3.3 of Section C of the health certificate set out in model 1 of Annex F to Directive 64/432/EEC accompanying bovine animals as referred to in paragraph 1 of this Article, the appropiate Article, paragraph and point numbers of this Decision shall be indicated in the corresponding spaces to be filled in in that point. (2) In Article 3, paragraph 3 is replaced by the following: 3. In point II.3.3 of Section C of the health certificate set out in model 1 of Annex F to Directive 64/432/EEC accompanying bovine animals as referred to in paragraph 1 of this Article, the appropiate Article, paragraph and point numbers of this Decision shall be indicated in the corresponding spaces to be filled in in that point. (3) Annexes I and II are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 December 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977. (2) Commission Decision 2004/558/EC of 15 July 2004 implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programmes presented by certain Member States (OJ L 249, 23.7.2004, p. 20). (3) Commission Implementing Decision 2014/798/EU of 13 November 2014 amending Annex F to Council Directive 64/432/EEC as regards the format of the model health certificates for intra-Union trade in bovine animals and swine and the additional health requirements relating to Trichinella for intra-Union trade in domestic swine (OJ L 330, 15.11.2014, p. 50). ANNEX ANNEX I Member States Regions of Member States to which the additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 9 of Directive 64/432/EEC Belgium All regions Czech Republic All regions Germany The Federal States of: Hamburg North Rhine-Westphalia Rhineland-Palatinate Saarland Schleswig-Holstein Italy Region Friuli-Venezia Giulia Autonomous Province of Trento ANNEX II Member States Regions of Member States to which the additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 10 of Directive 64/432/EEC Denmark All regions Germany The Federal States of: Baden-WÃ ¼rttemberg Bavaria Berlin Brandenburg Bremen Hesse Lower Saxony Mecklenburg-Western Pomerania Saxony Saxony-Anhalt Thuringia Italy Region Valle d'Aosta Autonomous Province of Bolzano Austria All regions Finland All regions Sweden All regions